DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandini (U.S. Pub. No. 2010/0234997).
As to claim 1, Sandini teaches a transducer sheet (fig. 4), comprising: a transducer sheet body (12) that converts an input energy into an output energy which is different from the input energy (the input signal which is considered a mechanical energy is transformed into an electrical energy, [0037], lines 1-2); and 
a connecting connector (18’ and 18”, [0033], lines 1-5) provided at a connecting part of the transducer sheet body (ports 18’ ad 18” are arranged on the transducer sheet body and on each side of the body) and being able to physically and electrically connect a plurality of transducer sheet bodies to each other in a plurality of directions at the connecting part (as can be seen in figures 1 and 4, the transducer sheets are connected to one another physically and electronically via ports 18’ and 18”, and the sheets are connected in a vertical and horizontal direction, [0040], lines 1-8, Fig. 3).
As to claim 2, Sandini teaches the plurality of transducer sheet bodies (12) is able to be connected in a plane in a plurality of different directions by the connecting connector (as can be seen in Fig. 3, the bodies 12 are connected in different direction by the ports 18’ and 18”, [0033], lines 1-5).
As to claim 3, Sandini teaches plurality of the transducer sheet bodies (12) is able to be connected in a thickness direction by the connecting connector (the bodies 12 are connected to one another side by side, therefore the bodies are connected in a thickness direction, which is a vertical direction, Fig. 2 and Fig. 3).
As to claim 4, Sandini teaches the plurality of the transducer sheet bodies (12) is able to be connected in a thickness direction by the connecting connector (the ports 18’ and 18” connect the adjacent bodies 12, [0033], lines 1-5), and are connected to each other side by side, therefore the bodies are connected in a thickness direction to one another, Figs. 2 and 3).
As to claim 5, Sandini teaches the connecting connectors (18’ and 18”) are provided on both front and back surfaces of the transducer sheet body (the connecting ports 18’ and 18” are connected on every side surface of the body 12, wherein as can be seen in fig. 3, the ports are connected from the front surface side, back surface side, and the side surface side Fig. 3, creating a hexagon shape, Fig. 4).
As to claim 6, Sandini teaches the connecting connectors (18’ and 18”) are provided on both front and back surfaces of the transducer sheet body (the ports 18’ and 18” are located on all side surfaces of the body 12, as can be seen in Fig. 3 and Fig. 4, the ports 18’ and 18” are connected to one another via the front surface side, back surface side, and side surface side).
As to claim 11, Sandini teaches the connecting connector (18’ and 18”) is provided on an outer peripheral portion of the transducer sheet body (Fig. 1 and Fig. 3, the connectors 18’ and 18” are arranged on the peripheral side surfaces of the body 12).
As to claim 12, Sandini teaches the connecting connector (18’ and 18”) is provided on an outer peripheral portion of the transducer sheet body (Fig. 1 and Fig. 3, the connectors 18’ and 18” are arranged on the peripheral side surfaces of the body 12).
Allowable Subject Matter
Claims 7, 8, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 are objected to because the prior art references do not teach the structure of the transducer wherein at least one of the connecting parts of the transducer sheet body has a plurality of the connecting parts having the same polarity, the prior art references are silent regarding the polarity of the connecting parts.
Claims 13 and 14 are objected to because the prior art references do not teach he structure of the transducer sheet body wherein a piezoelectric element having a structure in which electrodes are superimposed on both surfaces of a piezoelectric layer.
	Claims 15 and 16 are objected to because the prior art references do not teach the structure wherein the transducer sheet bodies is able to be connected by the connecting connector in a detachable manner. The references mentioned in this office action teach the structure wherein the transducer sheet bodies are connected to one another, but are silent regarding the transducer sheet bodies can be detached from one another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tajitsu (U.S. Pub. No. 2018/0108826) teaches a piezoelectric element and device having a piezoelectric fiber and conductive fiber.
Babayoff (U.S. Pub. No. 2016/0277843) teaches a transducer system.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691